Wright, J.,
dissenting. As pointed out by the majority, “[t]he arguments on both sides of the issue [before us] are extensive and persuasive.” Likewise, as the majority indicates, there is respectable authority on both sides of this issue. The notion that evidence of remedial measures is admissible in a strict liability setting was vigorously argued in Ault v. Internatl. Harvester Co. (1974), 13 Cal.3d 113, 117 Cal-Rptr. 812, 528 P.2d 1148. Conversely, the view that there is no practical difference between strict liability and negligence cases has equal support. Hence, the policy reasons behind excluding evidence of remedial measures are equally applicable to both negligence cases and strict liability. See, e.g., Gauthier v. AMF, Inc. (C.A.9, 1986), 788 F.2d 634, and Grenada Steel Industries, Inc. v. Alabama Oxygen Co., Inc. (C.A.5, 1983), 695 F.2d 883.
I
Both the trial court and the court of appeals used Evid.R. 407 to find that remedial measures were barred as evidence. I would agree with the majority that Evid.R. 407 does not specifically deal with causes premised upon strict liability. However, as pointed out by the majority, the original draft of Evid.R. 407 contained a provision that would have allowed evidence of subsequent remedial measures in strict liability actions. This provision was deleted, presumably as superfluous, suggesting, of course, that the rule should apply to causes involving strict liability. The majority takes the view that if the drafters of Evid.R. 407 had intended to foreclose evidence of subsequent remedial measures in strict liability actions they would have said so. I find this portion of the majority opinion, at best, implausible.
I am simply not persuaded that the rule against admitting subsequent remedial efforts should not be applied to a case tried under R.C. 2307.75. I say this because this view is consistent with the legislative history of the rule, its underlying policy, and the basis for this form of tort.
II
The rationale underlying Evid.R. 407 is twofold. The first premise is that while evidence of subsequent remedial measures may be of some probative value, the potential prejudicial effect of the evidence as an admission of liability is devastating. This proposition addresses the very heart of the issue. How is such evidence relevant to showing that the product was defective at the time it left the manufacturer’s control? And, indeed, does its relevance, if any, outweigh its prejudicial effect?
*314Given that the determinative time frame for ascertaining whether a product is defective is the time at which the product left the manufacturer’s control, R.C. 2307.75, what relevance attaches to subsequent design changes by either the manufacturer or a non-party employer? In this case, the relevant inquiry is whether the absence of a guard on the machine presented a foreseeable risk and whether the press as designed was defective.
Appellants suggest that proof appellee actually changed its design in a way to make the press safer is probative of the quality of the earlier design. In light of its underlying considerations of public policy, this is precisely the type of prejudice Evid.R. 407 was adopted to prevent. The use of subsequent design changes as proof of product defect clearly deters a manufacturer from implementing improvements. In a word, I believe that appellants have argued that this court should apply “hindsight liability.” Unhappily, the majority has bought into this concept.
Generally “post-event” design changes are not pertinent to whether a design posed a “foreseeable risk,” and was, therefore, defective at the time the product left the manufacturer’s control. Thus, little relevance attaches to “post-event” design changes unless, of course, the feasibility of a “post-event” design change is controverted.
Evid.R. 407 does not and should not permit the use of subsequent design changes when an opposing party controverts the feasibility of the subsequent design changes. However, if feasibility is not controverted, as in this case, the fact that the design was actually incorporated into the product is of little relevance and is potentially very prejudicial.
Appellants were permitted to produce evidence supporting the allegation that the press, due to the absence of a barrier guard, was defective in design. Any benefits from admission of the subsequent remedial measure taken by appellee would have been cumulative in character. In my view the trial court did not abuse its discretion in permitting “arguably” relevant evidence to be excluded. The majority’s interpretation of R.C. 2307.75, a statute which interjects negligence concepts \such as “foreseeable risk” into a product liability action, greatly enhances the potential for prejudice, and in the process outweighs the relevance of cumulative evidence.
HI
The second premise underlying Evid.R. 407 is that an admission of evidence of subsequent remedial measures may deter a manufacturer from making design changes because of fear of a future lawsuit. Appellants, of course, contend that in strict liability claims the fact that the remedial measure will be perceived as an *315admission of fault is irrelevant because in strict tort liability the focus is on the product, not on the reasonableness of the manufacturer’s conduct.
The problem with this argument is that the distinction between manufacturer and product is hyperteehnical. The suit is against the manufacturer, not the product, It is the fact that the evidence may be used against it, and that the manufacturer will ultimately be liable, that will inhibit the manufacturer from implementing subsequent remedial measures. I also note that the distinction between manufacturer’s fault and product defect has become even more hyper-technical under R.C. 2307.75. As stated above, R.C. 2307.75 requires an examination of the foreseeability of the risk at the time the product left the manufacturer’s control. The distinction between negligence and strict liability has thus been attenuated by R.C. 2307.75 and its interpretation to such an extent that appellee is reduced to arguing that strict product liability fits into the “culpable conduct” limitation of Evid.R. 407. The fact that in some eases economics will drive a manufacturer to take subsequent remedial measures regardless of their admissibility obviously does not diminish the policy of encouraging manufacturers to take such action. I suggest that there simply is no appreciable distinction between negligence and strict liability cases in promoting the policy of encouraging remedial action. This was surely the view at the dawn of the concept of strict liability. See Prosser, The Assault Upon the Citadel (1960), 69 Yale L.J. 1099, 1122. It remained the view when this socially useful tort remedy came into full flower. See Prosser, The Fall of the Citadel (1966), 50 Minn.L.Rev. 791, 816. I see no good reason for a change today.
Accordingly, I must respectfully dissent.